 
 
I 
111th CONGRESS
1st Session
H. R. 624 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2009 
Mr. Thompson of California introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to ensure air passengers have access to necessary services while on a grounded air carrier, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Airline Passenger Bill of Rights Act of 2009.
2.Airline customer service commitment
(a)In generalChapter 417 of title 49, United States Code, is amended by adding at the end the following:

IVAirline Customer Service
41781.Air carrier and airport contingency plans for long on-board tarmac delays
(a)Definition of tarmac delayThe term tarmac delay means the holding of an aircraft on the ground before taking off or after landing with no opportunity for its passengers to deplane.
(b)Submission of air carrier and airport plansNot later than 60 days after the date of the enactment of the Airline Passenger Bill of Rights Act of 2009, each air carrier and airport operator shall submit, in accordance with the requirements under this section, a proposed contingency plan to the Secretary of Transportation for review and approval.
(c)Minimum standardsThe Secretary of Transportation shall establish minimum standards for elements in contingency plans required to be submitted under this section to ensure that such plans effectively address long on-board tarmac delays and provide for the health and safety of passengers and crew.
(d)Air carrier plansThe plan shall require each air carrier to implement at a minimum the following:
(1)Provision of essential servicesEach air carrier shall provide for the essential needs of passengers on board an aircraft at an airport in any case in which the departure of a flight is delayed or disembarkation of passengers on an arriving flight that has landed is substantially delayed, including—
(A)adequate food and potable water;
(B)adequate restroom facilities;
(C)cabin ventilation and comfortable cabin temperatures; and
(D)access to necessary medical treatment.
(2)Right to deplane
(A)In generalEach air carrier shall submit a proposed contingency plan to the Secretary of Transportation that identifies a clear time frame under which passengers would be permitted to deplane a delayed aircraft. After the Secretary has reviewed and approved the proposed plan, the air carrier shall make the plan available to the public.
(B)Delays
(i)In generalAs part of the plan, except as provided under clause (iii), an air carrier shall provide passengers with the option of deplaning and returning to the terminal at which such deplaning could be safely completed, or deplaning at the terminal if—
(I)3 hours have elapsed after passengers have boarded the aircraft, the aircraft doors are closed, and the aircraft has not departed; or
(II)3 hours have elapsed after the aircraft has landed and the passengers on the aircraft have been unable to deplane.
(ii)FrequencyThe option described in clause (i) shall be offered to passengers at a minimum not less often than once during each successive 3-hour period that the plane remains on the ground.
(iii)ExceptionsThis subparagraph shall not apply if—
(I)the pilot of such aircraft reasonably determines that the aircraft will depart or be unloaded at the terminal not later than 30 minutes after the 3 hour delay; or
(II)the pilot of such aircraft reasonably determines that permitting a passenger to deplane would jeopardize passenger safety or security.
(C)Application to diverted flightsThis section applies to aircraft without regard to whether they have been diverted to an airport other than the original destination.
(D)ReportsNot later than 30 days after any flight experiences a tarmac delay lasting at least 3 hours, the air carrier responsible for such flight shall submit a written description of the incident and its resolution to the Aviation Consumer Protection Office of the Department of Transportation.
(e)Airport plansEach airport operator shall submit a proposed contingency plan under subsection (b) that contains a description of—
(1)how the airport operator will provide for the deplanement of passengers following a long tarmac delay; and
(2)how, to the maximum extent practicable, the airport operator will provide for the sharing of facilities and make gates available at the airport for use by aircraft experiencing such delays.
(f)UpdatesThe Secretary shall require periodic reviews and updates of the plans as necessary.
(g)Approval
(1)In generalNot later than 6 months after the date of the enactment of this section, the Secretary of Transportation shall—
(A)review the initial contingency plans submitted under subsection (b); and
(B)approve plans that closely adhere to the standards described in subsections (d) or (e), whichever is applicable.
(2)UpdatesNot later than 60 days after the submission of an update under subsection (f) or an initial contingency plan by a new air carrier or airport, the Secretary shall—
(A)review the plan; and
(B)approve the plan if it closely adheres to the standards described in subsections (d) or (e), which ever is applicable.
(h)Civil penaltiesThe Secretary may assess a civil penalty under section 46301 against any air carrier or airport operator that does not submit, obtain approval of, or adhere to a contingency plan submitted under this section.
(i)Public accessEach air carrier and airport operator required to submit a contingency plan under this section shall ensure public access to an approved plan under this section by—
(1)including the plan on the Internet Web site of the carrier or airport; or
(2)disseminating the plan by other means, as determined by the Secretary.
41782.Air passenger complaints hotline and information
(a)Air passenger complaints hotline telephone numberThe Secretary of Transportation shall establish a consumer complaints hotline telephone number for the use of air passengers.
(b)Public noticeThe Secretary shall notify the public of the telephone number established under subsection (a).
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section, which sums shall remain available until expended..
(b)Conforming amendmentThe chapter analysis for chapter 417 of title 49, United States Code, is amended by adding at the end the following:


SUBCHAPTER IV—Airline Customer Service
41781. Air carrier and airport contingency plans for long on-board tarmac delays.
41782. Air passenger complaints hotline and information.. 
 
